Citation Nr: 1048042	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  99-16 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California



THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disability, to include posttraumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1970 to June 1974, from October 1976 to July 1978, and from 
August 1979 to March 1983.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 rating 
decision by the Los Angeles, California Department of Veterans 
Affairs (VA) Regional Office (RO).  In his June 1999 VA Form 9, 
Substantive Appeal, the Veteran requested a Travel Board hearing; 
in a December 1999 communication, he withdrew the request.  The 
matter was before the Board in November 2005 and June 2009 when 
it was remanded for further development.  

The Veteran filed a claim of service connection for PTSD, and the 
November 2005 and June 2009 Board remands characterized the issue 
accordingly.  As the evidence shows a diagnosis of psychiatric 
disability other than PTSD, and in accordance with the 
intervening United States Court of Appeals for Veterans Claims 
(Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
the issue is characterized to encompass the other psychiatric 
diagnosis.  

The matter of entitlement to service connection for a 
psychiatric disability other than PTSD is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if any 
action on his part is required.  


FINDING OF FACT

The Veteran is not shown to have engaged in combat; his alleged 
stressor events in service are not combat or terrorist activity 
related; there is no credible supporting evidence that a claimed 
in-service stressor occurred; any recorded diagnoses of PTSD are 
not based on a stressor event corroborated by credible supporting 
evidence.  



CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 4.125 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim.  A September 2008 letter, with a 
previously undelivered September 2006 letter attached, explained 
the evidence necessary to substantiate the claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  The letter also informed the Veteran 
of disability rating and effective date criteria.  An October 
2010 supplemental statement of the case (SSOC) readjudicated the 
matter after the Veteran and his representative were afforded an 
opportunity to respond, and further development was completed.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA 
timing defect is cured by the issuance of fully compliant 
notification followed by readjudication of the claim).  Notably, 
the Veteran has not alleged that he was prejudiced because he did 
not receive notice of what was needed to substantiate the claim.  

The Veteran's service treatment records (STRs) and service 
personnel records are associated with his claims file, and 
pertinent postservice treatment records have been secured.  
Inasmuch as the office of Senator Hayakawa is no longer in 
existence (Senator Hayakawa died in 1992), the Board did not 
instruct the RO to request any records from his office.  However, 
the Board did instruct the RO (in its November 2005 remand) to 
request from the Veteran copies of any correspondence between his 
father and the office of Senator Hayakawa.  Such request was made 
in the attachment to the September 2008 letter; the Veteran did 
not respond.  The RO arranged for a VA examination in April 1998.  
The examination was adequate for rating purposes, as it 
considered the evidence of record, noted the history of the 
disability, and included a thorough evaluation of the Veteran 
with notation of all findings needed for a proper determination 
in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
He has not identified any additional available pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a link, 
or causal nexus, between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  Where the veteran 
did not engage in combat with the enemy, or the claimed stressors 
are not related to combat, then the veteran's testimony alone is 
not sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
Service department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).  

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843; see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting 
effective and applicability dates).  The revised rule provides: 

If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review 
the entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant evidence 
as appropriate and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, as to the claim.  

The Veteran's STRs are silent for any psychiatric complaints, 
findings, treatment, or diagnosis.  

The Veteran's service personnel records do not show he received 
any awards, badges, or decorations that denote combat.  

An October 1978 VA treatment record notes the Veteran was seen 
for an acute psychotic episode; he had  threatened his family and 
displayed a barely controlled sense of rage and hostility and 
reported hearing the voice of a friend.  At the time of his 
discharge from the hospital, his condition was clearly improved.  
The diagnosis was acute schizophrenic episode, paranoid type.  
An August 1997 VA treatment record includes diagnoses of 
depression and PTSD signs and symptoms.  Another August 1997 VA 
treatment record includes Axis I diagnoses of adjustment disorder 
with depressed mood, and indicated he had some symptoms of PTSD 
but did not meet the full criteria.  

In his PTSD Questionnaire, the Veteran alleged several verifiable 
stressor events in service.  He alleged that in 1971 or 1972 a 
sailor (his name could not be remembered) was lost off the coast 
of Vietnam; an investigation was performed but no nothing was 
ever discovered.  He alleged that around January 1972, the ship 
on which he was stationed (U.S.S. Ashtabula) collided with 
another ship, causing a number of injuries.  He also alleged that 
in the summer of 1972 a fellow-crewman by the name of "[redacted] 
[redacted]" committed suicide.  In addition, he alleged that around 
November 1977, a crew member (of the U.S.S. Mauna Kea) and his 
friends accused him of stealing money and threatened him with 
great bodily harm if he did not give them money.  

December 1988 to October 1997 private treatment records from the 
Desert Medical Group include an October 1991 record that shows a 
diagnosis of anxiety.  A January 1994 record notes a diagnosis of 
anxiety.  

On April 1998 VA examination, the Veteran reported that while he 
was stationed aboard the U.S.S. Ashtabula in 1972 to 1973 the 
ship was involved in a mid-sea collision and there were several 
injuries.  In 1973, a fellow sailor ("[redacted]") committed 
suicide.  While he did not see the body, he felt very depressed 
when he heard of the incident.  He also indicated that around 
November 1977, several sailors attempted to extort money from 
him.  He reported he wrote to his father of the incident who 
subsequently contacted Senator Hayakawa to seek a transfer.  
After a mental status examination, the examiner diagnosed PTSD 
and recurrent major depressive disorder (MDD).  The examiner 
indicated the Veteran met the criteria for PTSD based on the 
reported stressor events.  The examiner also indicated that when 
the Veteran was treated in September to October 1978 for the 
diagnosed acute schizophrenic episode, he was actually 
experiencing a substance-induced psychotic episode.  
An August 1998 VA Form 21-4138, Statement in Support of Claim, 
from the Veteran's mother reported that she remembered him being 
threatened by several men if he did not give them money, and that 
the Veteran's father wrote a letter to the office of Senator 
Hayakawa.  

An August 1998 letter from Dr. R. I. T. of Desert Psychiatric 
Associates indicates he has treated the Veteran on an ongoing 
basis for depression and anxiety.  He noted the Veteran's 
diagnoses are MDD, generalized anxiety disorder, and PTSD 
features.  There was no indication any diagnosis was related to 
his service/any stressor event therein.  

In February 2005, a history of the U.S.S. Ashtabula was received 
from the Naval Historical Center.  It reveals that the Ashtabula 
provided Vietnam service through August 1972, and returned to the 
U.S. in December 1972.  November and December 1971 deck logs of 
the Ashtabula were also provided.  On December 3, 1971, it was 
noted that a single person was absent; subsequent deck logs, 
including on December 6, 1971, noted that there were no 
absentees.  There was no indication of an investigation or any 
deaths, including suicides.  

In November 2005, the Board remanded the matter for additional 
development.  Specifically, the Board requested exhaustive 
development of all alleged verifiable stressor events in service.  

In October 2008, the Veteran provided additional information and 
identified new alleged stressors; he indicated that the alleged 
crewman that disappeared went missing aboard the U.S.S. Ashtabula 
in December 1971.  [The Board notes that the deck log development 
noted above addressed this allegation.]

In March 2009, the National Archives and Records Administration 
(NARA) provided command history reports for the U.S.S. Ashtabula 
covering the years 1972 through 1974.  There was no documented 
account of a crash with another ship.  

In June 2009, the Board again remanded the matter for more 
complete development.  

In May 2009, the NARA indicated the deck logs of the U.S.S. 
Ashtabula for December 1971, August 1972, and December 1972 had 
been examined and there was no indication of the incidents 
described (i.e., the suicide of "[redacted]", a missing crewman 
around December 1971, and a collision with another ship).  

In November 2009, the Defense Personnel Records Information 
Retrieval System advised that the U.S.S. Ashtabula departed Subic 
Bay in the Republic of the Philippines on August 3, 1972, and 
arrived at the Long Beach, California Naval Station on August 30, 
1972, where it remained for the rest of the year.  The 1972 
command history did not report any suicides.  The deck logs from 
September to October 1972 did not document a suicide or mention a 
sailor by the last name of "[redacted]".  Lastly, a review of the 
casualty files did not locate a Mr. [redacted], who committed 
suicide during the period of August to October 1972.  

In August 2010, the NARA indicated that an examination of the 
deck logs of the U.S.S. Ashtabula from May to July 1972 did not 
contain any information concerning a collision with another ship.  
However, the NARA noted that other sources found that in June 
1982 the Ashtabula collided with U.S.S. Cleveland in the Gulf of 
Thailand.  

In October 2010, the RO sent the Veteran a letter requesting 
additional information to verify his claimed stressors; he has 
not responded.  

The Veteran claims he has PTSD as the result of multiple alleged 
stressor events (as noted above) that occurred while he was 
stationed aboard the U.S.S. Ashtabula and the U.S.S. Mauna Kea.  
The Veteran's military occupational specialty (MOS) was radio 
operator during his period of service from August 1970 to June 
1974.  Although he served during a period of war, he is not shown 
to have served in an area of combat or to have engaged in combat.  
Accordingly, to substantiate his claim there must be credible 
supporting evidence corroborating his alleged stressor events in 
service.  See Cohen, 10 Vet. App. at 128.  As the evidence of 
record does not establish that the Veteran served in a location 
that would involve "fear of hostile military or terrorist 
activity" (and such is not alleged), the relaxed evidence 
standards of 38 C.F.R. § 3.304(f)(3) do not apply.  

The medical evidence of record shows diagnoses of PTSD.  To 
substantiate his claim of service connection for PTSD, the 
Veteran must further show that the diagnoses were based on a 
stressor event in service that is corroborated by credible 
supporting evidence.  

The Veteran's alleged in-service stressors are unverified.  The 
RO arranged for exhaustive development in an attempt to verify 
the alleged stressor events, without any success.  Significantly, 
the record shows that the alleged crash of the U.S.S. Ashtabula 
occurred in June 1982 (nearly 10 years after the Veteran served 
on that ship).  Multiple attempts to locate a Mr. [redacted] (the 
sailor identified by the Veteran) proved fruitless.  The 
September 2006 RO letter to the Veteran (resent in 2008) asked 
him to submit any available corroborating evidence (e.g., copies 
of correspondence between his father and the office of Senator 
Hayakawa) of the attempts by fellow crewmen to extort money from 
him; no such evidence was provided.  Finally, searches of the 
deck logs of the U.S.S. Ashtabula did not reveal a missing 
crewman, or an investigation to locate any such individual.  
Significantly, the Veteran has not provided any additional 
information as to the individual's identify.  

The Board notes the August 1998 correspondence from the Veteran's 
mother indicating that he was threatened by several men if he did 
not give them money.  The Board finds this communication self-
serving (i.e., in her son's interest) and compensation-driven; in 
the absence of any more contemporaneous (i.e., to the Veteran's 
service) records/data (e.g., a copy of the alleged letter to the 
senator or to the Veteran's father detailing any such events), it 
is found not credible.  As there is no credible supporting 
evidence of an in-service stressor, the record is insufficient to 
establish that the Veteran has PTSD that is related to an in-
service incident.  

The Board notes that the April 1998 VA examiner diagnosed the 
Veteran with PTSD.  However, the diagnosis was based on the 
Veteran's unsupported history of stressor events during service.  
A medical opinion premised upon an unsubstantiated account is of 
no probative value and does not serve to verify the occurrence 
described.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) 
(finding that an opinion by a mental health professional based on 
a postservice examination of the veteran cannot be used to 
establish the occurrence of a stressor); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  Without evidence that the Veteran engaged 
in combat or credible supporting evidence of an in-service 
stressor, even unequivocal medical evidence that a claimant has a 
diagnosis of PTSD is insufficient to establish that such 
disability is service-related, so as to substantiate a claim of 
service connection.  38 C.F.R. § 3.304(f).  

In summary, the record does not show that the Veteran engaged in 
combat with the enemy and there is no credible supporting 
evidence of his alleged non-combat stressors.  Thus a threshold 
requirement for establishing service connection for PTSD is not 
met.  In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Therefore, the benefit of the doubt rule does not apply; the 
claim must be denied.  


ORDER

Service connection for PTSD is denied.  


REMAND

The Veteran's July 1997 claim specifically sought service 
connection for PTSD, and that was the specific claim adjudicated 
by the RO and developed for appellate review.  However, in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held the 
scope of a mental health disability claim includes any mental 
disorder that may be reasonably encompassed by the claimant's 
description of the claim, reported symptoms, and other 
information of record, i.e., that the matter of service 
connection for a psychiatric disability other than PTSD is part 
and parcel of a service connection for PTSD claim (and that such 
matter is before the Board).  The record shows that the Veteran 
has psychiatric diagnoses of adjustment disorder with depressed 
mood, MDD, and generalized anxiety disorder.  However, the RO has 
not yet fully developed or adjudicated the matter of service 
connection for psychiatric disability other than PTSD.  Hence, 
such is not ripe for appellate consideration.  Consequently, it 
must be developed and adjudicated on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran VCAA-
compliant notice regarding his claim of 
service connection for a psychiatric 
disability other than PTSD, and afford him 
the opportunity to respond.  

2.  The RO should ask the Veteran to identify 
all providers of treatment for psychiatric 
disability he has received since his 
discharge from active duty, and to provide 
any authorizations necessary for VA to obtain 
records of any such private treatment.  The 
RO should secure for the record copies of 
complete clinical records of the identified 
treatment (i.e., those not already associated 
with the claims folder).  The Veteran should 
be notified if any records identified are not 
received.  

3.  Following the above, and any additional 
development deemed necessary (e.g., an 
examination to secure a nexus opinion, if 
indicated), the RO should adjudicate the 
matter(s) of service connection for each 
diagnosed psychiatric disability other than 
PTSD.  He should be notified of the 
determination(s).  If the determination(s) 
is/are unfavorable (and the Veteran files a 
notice of disagreement in the matter(s)), the 
RO should issue an appropriate SOC in the 
matter(s) and afford the Veteran and his 
representative the opportunity to respond.  
If this occurs, the case should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


